DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2018-237854, filed on 12/20/2018, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 06/10/2021, 02/23/2022, and 03/11/2022 were considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2006/290157 (Koji).
In regards to Claims 1-8, Koji teaches a Zn-Al-Mg alloy-plated streel sheet having excellent corrosion resistance (¶4), which contains Al: 4-10% by mass, Mg: 1-4% by mass, Ti: 0.002-0.1% by mass, and B: 0.001-0.45 mass% (¶5), and teaches that pre-coating treatments and chemical conversion treatment can be performed, wherein in one embodiment, a steel plated sheet has Al: 6% by mass, Mg: 3% by mass, Ti: 0.02% by mass, wherein 10 parts by weight of calcium silicate (2CaO∙SiO2) and 20 parts by weight of aluminum tripolyphosphate are used in a conversion coating process (¶18), totaling 30 parts by weight – corresponding to and overlapping with a surface-treated steel sheet comprising a chemical conversion coating, the coating being placed on the surface of a Zn-Al alloy coated steel sheet wherein the coating film contains Al: 1-15 mass%, a balance being Zn and inevitable impurities, wherein the chemical conversion contains AlH2P3O10∙2H2O and a compound selected from Ca such that the sum of the contents is 3.0 mass% to 50 mass% (instant Claim 1), wherein the compound containing one or more oxides selected from CaO (instant Claim 2), and further contains SiO2 such that the sum of the components is 3.0 mass% to 50 mass% (instant Claims 3-4), and further containing at least one selected from group A: Mg: 0.1-10 mass% and group B: Ti: 0.01-1.0 mass% (instant Claims 5-8).  Furthermore, Koji teaches that the dry film thickness of 2-20 µm results in excellent corrosion resistance and adhesive strength (¶14), overlapping with the claimed thickness range of 3.0 µm or less (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In regards to the limitation that the coating film is a hot-dip Zn-Al alloy coating film, Examiner notes that the limitation constitutes a product-by-process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
Given that the coating film of Koji is compositionally equivalent to that as claimed, one of ordinary skill in the art would expect the product be substantially equivalent to the coating via hot-dip as claimed.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2009/0011274 (Ogata).
In regards to Claims 1-4, Ogata teaches a coated steel sheet, wherein the steel sheets were prepared, including hot-dip Zn-Al coated steel sheets with Al content: 4.5% by mass (¶84), wherein a chemical conversion solution was applied to the sides of the sheet (¶¶85-86), wherein a primer coat can be formed on the film, including Ca- and/or Mg-treated aluminum triphosphate, and Ca ion exchange silica in a total content of 10% to 60% by mass (¶70) –corresponding to and overlapping with a surface-treated steel sheet comprising a chemical conversion coating, the coating being placed on the surface of a Zn-Al alloy coated steel sheet wherein the coating film contains Al: 1-15 mass%, a balance being Zn and inevitable impurities, wherein the chemical conversion contains AlH2P3O10∙2H2O and a compound selected from Ca such that the sum of the contents is 3.0 mass% to 50 mass% (instant Claim 1), wherein the compound containing one or more oxides selected from CaO (instant Claim 2), and further contains SiO2 such that the sum of the components is 3.0 mass% to 50 mass% (instant Claims 3-4).  

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2019/0330478 (Kawamura), which is the US Patent Application Publication of Japanese Patent Application Publication No. JP 6123969, teaches a coated steel sheet has a coating film on at least one side of a plated steel sheet, wherein the coating film contains a binder resin (Abstract) and an anti-corrosive pigment containing Mg-treated tripolyphosphate (¶133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784